DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 29-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/30/2022.


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3a.	Claim 14, and thus dependent claims 16-28, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 requires in part:
	“…wherein the cell connector is intermaterially connected in a first connecting region to the flat connector, and the flat connector is intermaterially connected in a second connecting region to the electrical contact…”

A search of over 1,000 dictionaries indexed by the OneLook® search engine (onelook.com) produced zero hits for the term “intermaterially” or “intermaterial.”   Thus, the full scope of the meaning of the term is not clear.  Looking to the instant definition, no special definition is accorded the term.  The claims go on to recite that at least one of the intermaterial connections is effected using a welding process such that the other intermaterial connection may not be welded but effected by some other process that creates an intermaterial connection.  It is not clear what the other options are for achieving an intermaterial connection.  For example, Naito et al. (US 2014/0302369) teaches:
An electrical contact apparatus (37, 44, 42) for a rechargeable battery pack 10  comprising:
a lead plate 37 (“cell connector”) by way of which the electrical contact apparatus (37, 44/80, 42) is electrically connectable to a battery cell 33 (P50-51; Figs. 3-6); 
a recharging/discharging terminal 44/80 (“an electrical contact”) by way of which the electrical contact apparatus (37, 44, 42) is connectable to a load and/or to a charging apparatus (P44, 53, 59); and 
a circuit board 42 (“flat connector”) configured for electrical and mechanical connection of the lead plate 37 (“cell connector”) to the recharging/discharging terminal 44/80 (“electrical contact”) (P52-53); 
wherein the lead plate 37 (“cell connector”) is welded (“intermaterially connected” and “at least one of the intermaterial connections is effected using a welding process”) in a first connecting region to the circuit board 42 (“flat connector”) (P51-52), and the circuit board 42 (“flat connector”) is connected in second connecting region to the recharging/discharging terminal 44/80 (“electrical contact”) by embedding circuit contact portions 86, 88 of contact 44/80 in circuit board 42 (“flat connector”) so as to be integrated therewith (P58, 62-63; Figs. 9-16; entire disclose relied upon).

It would appear the underlined connection as described could be an intermaterial connection by virtue of one component/material being embedded and integrated with another component/material (P62-63); however, it is not clear whether this is true or not because the full scope and meaning of “an intermaterial connection” is not known.  
As another example, see Cho (US 2004/0126656) in which a lead plate 140 is fitted into a side portion of the cap plate 131 and pressed into the aperture 131a corresponding to the lead plate 140 such that they are “tightly coupled” (P38-40), the pressing function replacing prior welding techniques (P11).  Would such a construct be construed to read on the lead plate 140 is “intermaterially connected” to the cap plate 131 given it is an alternative to welding and one component is tightly coupled to another?  The answer is not clear because the full scope and meaning of “an intermaterial connection” is not known.  Accordingly, claim 14 and dependent claims 16-28 are rendered indefinite given the use of “intermaterially connected.”    
It is noted that dependent claim 15 is not rejected under this heading because claim 15 requires “all of the intermaterial connections are effected using the welding process” such that the meaning/structure required of the claim is clear (i.e., each intermaterial connection is a weld).  
Appropriate correction is required.  

Claim Analysis
4.	The claims utilize the term “a flat connector” which corresponds to component 126 (Fig. 5B).  The flat connector as shown has portions that are flat, but is otherwise bent in places such that it is not entirely flat.  The term will be examined accordingly. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 14-16 and 20-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (US 2015/0064519).
	Regarding claims 14 and 15, Hong teaches an electrical contact apparatus (14/141, 30, 16- Fig. 4A-B) for a rechargeable battery pack (non-limiting, intended use language, although met by Hong], comprising: 
a cell connector 14/141 by way of which the electrical contact apparatus (14/141, 30, 16)  is electrically connectable to a secondary battery/electrode assembly 10 (“a battery cell”) (P6, 44; Figs. 1-6); 
an electrical contact 16 by way of which the electrical contact apparatus (14/141, 30, 16) is connectable to a load and/or to a charging apparatus (P39-41, 57); and 
a temperature protection device 30 (“flat connector”) configured for electrical and mechanical connection of the cell connector 14/141 to the electrical contact 16 (P57-65); 
wherein the cell connector 14/141 is welded (“intermaterially connected”) in a first connecting region to the temperature protection device 30 (“flat connector”) (P62), and the temperature protection device 30 (“flat connector”) is welded (“intermaterially connected”) in a second connecting region to the electrical contact 16 (P63); and 
wherein all “intermaterial connections” are welded (i.e., the structure of the product-by-process language of “effected using a welding process” is entirely met) (P62, 63).  Regarding product-by-process limitations, see MPEP § 2113.
Regarding claim 16, Hong teaches wherein the first connection region and the second connecting region are disposed at oppositely located ends of the temperature protection device 30 (“flat connector”) (Fig. 4A-4B; P62-63).
Regarding claim 20, Hong teaches wherein a thickness of the temperature protection device 30 (“flat connector”) in the first connecting region is greater than a thickness of the cell connector 14/141 in the first connecting region (Fig. 6).  This holds true in the z direction if the thickness of the bend in 31 (part of 30) is compared to the thickness of 141, as well as any portion of 31 compared to 141 (Fig. 6).  Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification (see MPEP § 2125).
Regarding claim 21, Hong teaches wherein a thickness of the electrical contact 16 in the second connecting region is greater than a thickness of the temperature protection device 30 (“flat connector”) (Fig. 6).  The holds true in either of the z or y direction; compare the overall thickness in the y direction to one another; or in the z direction, compare the bend in 16 to the flat portion of 32 (fart of 30).  Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification (see MPEP § 2125).
Regarding claim 22, Hong teaches wherein the electrical contact apparatus (14/141, 30, 16) has at least one connecting element (tape 41) that is embodied to partly space the temperature protection device 30 (“flat connector”) away from the cell connector 14//141 (Figs. 4B & 6).
Regarding claim 23, Hong teaches wherein the connecting element tape 41) is embodied in one piece with the electrical contact apparatus (14/141, 30, 16) (i.e., all components are welded and/or adhered to one another) (Fig. 4A, 6).
Regarding claims 24-26, Hong teaches by way of illustration (Fig. 6) wherein a width (measured in any of the x, y, or z directions) of the connecting element (tape 41) corresponds to at most 50% (or at most 30%- claim 25; or at most 15%- claim 26) of the width of the electrical contact apparatus (Figs. 4A-6).  Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification (see MPEP § 2125).
Regarding claims 27 and 28, Hong teaches wherein a material thickness in a region of the connecting element (tape 41) is decreased by at least 10% (or at least 20% - claim 28) as illustrated in Fig. 6 (compare to Fig. 4A-4B).  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2015/0064519) as applied to at least claim 14, and further in view of Payne (US 2013/0065107).
Regarding claim 17, Hong fails to disclose the teaches wherein the cell connector 14/141 and the temperature protection device 30 (“flat connector”) (including first connection part 31 to which cell connector 141 is welded- P62) are made of the same material.  It is well known that the quality of welding dissimilar metals is lower than the quality of welding similar/same metals as taught by Payne in which at least a portion of a member to be welded to another member is made of the same or similar metal as such welds are “easier to form and can be more robust than welds formed between dissimilar materials” (P22).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide at least the portion of the first connection part 31 of temperature protection device 30 (“flat connector”) that is welded to cell connector 141 (P62) to be the same metal in order that it is easier to form such a welded portion with the weld being more robust than if the weld was between dissimilar materials as taught by Payne (P22).  
Regarding claim 18, Hong as modified by Payne teaches it is known to form at least the portions of entities being welded to one another of the same metal for easier formation and more robust welds (P22; rejection of claim 17).   Payne further teaches suitable metals for welding include pure or elemental copper, copper alloy, etc. (P23; claim 7).  The court have held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP § 2144.07):
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("…selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). 

Therefore, it would have been it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the material of each of the first connection part 31 of temperature protection device 30 (“flat connector”) and the cell connector 141 of Hong that are welded to one another (P62) that of pure copper or copper alloy given Payne further teaches such materials are suitable for the intended use of welding (P23), the court holding that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP § 2144.07).
9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2015/0064519) as applied to at least claim 14.
Regarding claim 19, Hong fails to disclose the materials for the temperature protection device 30 (“flat connector”) and the electrical contact 16, and that they are made of different materials relative to each other as claimed.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  
In the instant scenario, at the effective filing date of the invention there is a recognized design need in terms of the selection of materials for the temperature protection device 30 (“flat connector”) and the electrical contact 16; there are a finite (2) number of identified, predictable potential solutions to the design need in terms of the claim—the materials will either be the same or different relative to one another; and a person having ordinary skill in the art could have pursued these known potential solutions with a reasonable expectation of success.
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to address the design need of types of materials for the temperature protection device 30 (“flat connector”) and the electrical contact 16 on the basis of at least cost and/or function, and to select different materials of the two identified, predictable potential solutions (same or different) to said design need with a reasonable expectation of success (MPEP 2143, Exemplary Rationale E).

10.	Claim 19 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2015/0064519) as applied to at least claim 14, and further in view of Hwang (US 2015/0004440).
Regarding claim 19, Hong fails teaches wherein the temperature protection device 30 (“flat connector”) and the electrical contact 16 are made of different materials relative to each other as claimed.  In the same field of endeavor and in nearly an identical construct as Hong, Hwang teaches a rechargeable battery including the same components of a temperature protection device 30 (“flat connector”) and a connection tab 16 (“electrical contact”) and discloses that the connection tab 16 is made of nickel (P50), and the temperature protection device 30 (“flat connector”) includes at least the material of copper alloy (P54), in addition to at least an intrinsic insulating material for component 33c that insulates 31 from 33 (Fig. 6; P53-56), and a second metal for bimetal disc 33b (P53-56).  Accordingly, it is a known technique as taught by Hwang to provide a temperature protection device 30 (“flat connector”) and connection tab 16 (“electrical contact”) having nearly an identical structure to that of Hong such that they are made of different materials.  Furthermore, the court have held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP § 2144.07):
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("…selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). 

Therefore, it would have been it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the material of the temperature protection device 30 (“flat connector”) of Hong those of copper alloy, an insulating material, and a second metal, and as the material for the electrical contact 16 nickel given Hwang teaches a nearly identical construct and that these materials are suitable for said components as detailed above, the selection thereof providing different materials for the temperature protection device 30 (“flat connector”) and the electrical contact 16 relative to one another as claimed.  

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	Kim et al. (US 2020/0203681); Aoi et al. (US 6,440,601); Koyama (US 2011/0188166); and Kim (US 2019/0245193).

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729